DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed April 14, 2021 amending claims 1 and 14 has been entered.  Claims 2 and 16-19 are canceled.  Claims 1 and 3-15 are currently pending and presented for examination.

Response to Arguments
	Due to Applicant’s amendment to claim 1, the previous rejection of claims 1, 4, 5, 7-13 and 15 under 35 USC 103 over Cottam et al. is hereby withdrawn.   
	Upon further consideration, the previous rejection of claim 14 under 35 USC 103 over Cottam et al. is hereby withdrawn.   
	Accordingly, the previous objection to claims 3 and 6 is hereby withdrawn.
	In view of the withdrawal of all previous rejections, claims 1 and 3-15 are free of the art and allowable for the reasons detailed below.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


    PNG
    media_image1.png
    130
    212
    media_image1.png
    Greyscale
wherein; n is 1, 2 or 3; and X is 
    PNG
    media_image2.png
    75
    67
    media_image2.png
    Greyscale
wherein Y may be CH or N, wherein R2 and R3 are joined to form a cyclic moiety which may be unsubstituted or substituted C3-6 cycloalkyl or mono- or bicyclic heterocycle.
The closest related prior art is Cottam et al. WO 02/14321 A1 and Patani et al. (1996, Chem. Rev., Vol. 96, pages 3147-3176).
	Cottam et al. teaches compounds of formula (IV) having the following structure:

    PNG
    media_image3.png
    127
    123
    media_image3.png
    Greyscale
wherein R1 and R2 taken together are benzo, optionally substituted with R1, (C3-C5)alkylene or methylene dioxy; R4 may be N(Ra)(Rb) wherein Ra and Rb may be hydrogen; and Ar is aryl, heteroaryl, or a 5-6 membered heterocyclic ring such as pyrrolidine, piperidine or morpholine, optionally substituted (pages 34-35 claim 17).  
Although Cottam et al. does not teach substituting methylenedioxy with 2,2-difluoro, Patani et al. teaches that the substitution of hydrogen by fluorine is one of the more commonly employed monovalent isosteric replacements (page 3149).  Patani et al. teaches that steric parameters for hydrogen and fluorine are similar and thus the difference in the electronic effects is often the basis for the major differences in the 
However, Cottam et al. does not render obvious compounds of formula I wherein n is 1, 2 or 3 as claimed since Cottam et al. teaches that the triazole ring is attached directly to Ar wherein Ar is aryl, heteroaryl, or a 5-6 membered heterocyclic ring such as pyrrolidine, piperidine or morpholine (page 4 lines 3-8).  Furthermore, even though claim 14 of the instant application specifically claims compounds of formula I wherein n is 0 and the triazole ring is directly attached to a cyclic or heterocyclic ring, said rings as claimed contain substituents not taught in Cottam et al. (page 4 lines 3-8). 
Thus the cited claims of the instant application are novel and non-obvious over the closest related prior art.

Conclusion
Claims 1 and 3-15 are allowed.  Claims 2 and 16-19 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM